Citation Nr: 0844151	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-12 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether accrued benefits are payable based on medical 
expenses paid prior to the date of the veteran's death on 
September [redacted], 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.  He died on September [redacted], 2003.  The appellant is his 
surviving spouse.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) on appeal from a 
February 2004 decision of the VA Regional Office (RO) in 
Muskogee, Oklahoma that denied medical expenses paid prior to 
the date of the veteran's death on September [redacted], 2003.

The case was remanded by a decision of the Board dated in 
December 2007.

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).


REMAND

The record reflects that in the Board's December 2007 remand, 
it was noted that the appellant's accrued benefits claim had 
been denied because the unreimbursed medical expenses at 
issue were reported after the date of the veteran's death.  
It was pointed out that the July 2005 supplemental statement 
of the case noted that neither the appellant nor the 
representative had furnished any evidence to show that 
federal law allowed for reimbursement of medical expenses 
reported by a dependent after the death of a veteran.  

The Board noted that in November 2006, the appellant 
submitted evidence citing Conary v. Derwinski, 3 Vet. App. 
109 (1992) (per curiam), which held that accrued benefits may 
be paid upon a veteran's death if there existed "evidence in 
the file at [the] date of death ... [of periodic monetary 
benefits] due and unpaid for a period not to exceed one 
year."  This document further cited precedent opinions of 
VA's General Counsel interpreting the decision of the Court 
in Conary holding, in essence, that while information in a 
pension eligibility verification report submitted after a 
veteran's death may not be considered "evidence in the file 
at the time of death" for accrued benefits purposes, if the 
veteran had in the past supplied evidence of unreimbursed 
medical expenses which, due to the ongoing nature of his 
health condition, could be expected to recur in succeeding 
years (in amounts capable of estimation with a reasonable 
degree of accuracy), such information could be the basis for 
a determination that evidence in the file permitted 
prospective estimation of medical expenses. See VAOPGPREC 12-
94 (May 2, 1994).

It was noted that the appellant had not waived initial RO 
consideration of the new evidence dated and received in 
November 2006, and that she was entitled to initial review by 
the agency of original jurisdiction. See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs. 327 F.3d 
1339 (Fed. Cir. 2003).

The Board observes that this case was returned to the Board 
with a hand-written note on a copy of the remand stating that 
no other evidence had been submitted since the July 7, 2005 
supplemental statement of the case.  No further action had 
been taken.  The Board points out, however, that the document 
citing Conary was additional evidence for considering the 
claim on a basis other than that addressed in the statement 
of the case and the July 2005 supplemental statement of the 
case.  This information is pertinent to the appellant's claim 
and cannot be considered in the first instance unless the 
appellant waives her right to initial review by the agency of 
original jurisdiction which she has not done. See 38 C.F.R. 
§§ 19.38(b) (3), 20.1304(c)) (2008).  In the Informal Hearing 
Presentation dated in March 2008, the representative avers 
that the RO has not complied with the December 2007 remand 
instructions and the Board concurs.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms. See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court of Appeals for Veterans Claims 
(Court) held that "where...the remand orders of the 
Board...are not complied with, the Board itself errs in 
failing to insure compliance." Id.  Due process 
considerations thus require that the case be returned to the 
RO for a supplemental statement of the case relative to the 
document submitted by the appellant in November 2006.

Accordingly, the case is REMANDED for the following action:

The RO should once again 
review the record, to include 
the evidence received in 
November 2006, since the most 
recent supplemental statement 
of the case, and readjudicate 
the issue on appeal.  After 
taking any further development 
deemed appropriate, the RO 
should re-adjudicate the issue 
on appeal.  If the benefit is 
not granted, the appellant and 
her representative should be 
furnished a supplemental 
statement of the case and 
afforded an opportunity to 
respond before the record is 
returned to the Board.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

